PER CURIAM:
On December 12, 1982, at midnight, claimant was driving his 1974 Cutlass on Campbell’s Creek Road in Charleston, Kanawha County, West Virginia. Campbell’s Creek Road is a State-maintained road. It *3was snowing, and approximately four inches of snow had accumulated, covering the road’s surface. Claimant was traveling at about 10 miles per hour. A bridge over Campbell’s Creek is at a 90 degree angle to the road. As claimant turned onto the bridge, his car began to slide. The bridge is a wooden floor bridge, and claimant testified that the boards were uneven. He stated that “when my wheels caught the high level part, it spun the rear end of my car around and knocked me off the bridge.” Claimant’s vehicle went into the creek. An estimate of damage of $1,049.37 was introduced into evidence. Claimant also incurred a $42.00 wrecking charge.
After careful review of the testimony, the Court concludes that a combination of factors caused the accident in question. Traveling under the adverse conditions described by claimant is a hazardous undertaking. As this Court has often stated, the State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E. 2d 81 (1947). It would be speculative for the Court to conclude that respondent negligently failed to maintain the bridge in a safe condition and that, but for the condition of the bridge, this accident would not have occurred. The Court is therefore of the opinion to, and does, deny the claim.
Claim disallowed.